

116 HR 6722 IH: Food for Families in Crisis Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6722IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen Federal nutrition assistance programs as automatic stabilizers, and for other purposes.1.Short titleThis Act may be cited as the Food for Families in Crisis Act of 2020.2.Strengthening Federal nutrition assistance programs as automatic stabilizers(a)DefinitionsIn this section:(1)Elevated unemployment periodThe term elevated unemployment period means, as determined by the Commissioner of the Bureau of Labor Statistics in accordance with subsection (b), a period—(A)beginning on the first day of the last month during the most recent 3-month period for which data for all States are published before the close of a given week, the average rate of total unemployment for all States (seasonally adjusted, as applicable) is not less than 0.5 percentage points higher than the lowest average rate of total unemployment for all States (as seasonally adjusted) for any 3-month period during the preceding 12 months; and(B)ending on the date on which the average rate of total unemployment for all States (seasonally adjusted, as applicable) for the most recent 3-month period for which data for all States are published before the close of a given week—(i)has decreased for not less than 2 consecutive months;(ii)is less than 5.5 percent; and(iii)is less than 1.5 percentage points above the 3-month average rate of total unemployment for all States (as seasonally adjusted) reported for the 3-month period ending on the last day of the month immediately preceding the month during which the applicable beginning date described in subparagraph (A) occurs. (2)Eligible individual or householdThe term eligible individual or household means an individual or household that is eligible to receive Federal nutrition assistance.(3)Federal nutrition assistanceThe term Federal nutrition assistance means nutrition assistance provided under—(A)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(B)a consolidated block grant for the Commonwealth of Puerto Rico or American Samoa under section 19(a) of that Act (7 U.S.C. 2028(a)); or(C)a block grant for the Commonwealth of the Northern Mariana Islands or any other territory of the United States provided by the Secretary pursuant to section 601(c) of Public Law 96–597 (48 U.S.C. 1469d(c)).(4)SecretaryThe term Secretary means the Secretary of Agriculture.(5)State; State agency; thrifty food planThe terms State, State agency, and thrifty food plan have the meanings given those terms in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012).(b)Inclusion of determination in monthly employment situation reportsNotwithstanding any other provision of law, the Commissioner of the Bureau of Labor Statistics shall include in each monthly employment situation report published by the Commissioner a specific determination of whether an elevated unemployment period is in existence in the United States.(c)Waiver of work requirementsNotwithstanding any other provision of law (including regulations), during an elevated unemployment period, for purposes of the distribution of, receipt of, or eligibility for Federal nutrition assistance—(1)no work requirement under section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) shall apply to any eligible individual or household; and(2)no other, similar work requirement with respect to any eligible individual or household shall be established or applied by—(A)the Secretary;(B)any State, as a condition of receipt from the Secretary of assistance under the supplemental nutrition assistance program; or(C)the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, as a condition of receipt from the Secretary of a Federal nutrition assistance block grant.(d)Preclusion of certain rulesNo funds (including fees) made available under this or any other Act for any fiscal year may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to—(1)the proposed rule entitled Revision of Categorical Eligibility in the Supplemental Nutrition Assistance Program (SNAP) (84 Fed. Reg. 35570 (July 24, 2019));(2)the proposed rule entitled Supplemental Nutrition Assistance Program: Standardization of State Heating and Cooling Standard Utility Allowances (84 Fed. Reg. 52809 (October 3, 2019)); or(3)the final rule entitled Supplemental Nutrition Assistance Program: Requirements for Able-Bodied Adults Without Dependents (84 Fed. Reg. 66782 (December 5, 2019)).(e)Increase in Federal nutrition assistance payments(1)Increases(A)In generalNotwithstanding any other provision of law, subject to paragraph (2), effective beginning on the first day of the first month beginning after the date of publication of a monthly employment situation report in which an elevated unemployment period is determined to exist in accordance with subsection (b)—(i)the value of the benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) and the consolidated block grants for the Commonwealth of Puerto Rico and American Samoa determined under section 19(a) of that Act (7 U.S.C. 2028(a)) shall be calculated using 115 percent of the value of the thrifty food plan in the month immediately preceding the month during which the beginning date of that elevated unemployment period occurs; (ii)the value of the block grant referred to in subsection (a)(3)(C) shall be calculated using 115 percent of the value of that block grant for the preceding fiscal year; and(iii)the minimum value of the benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) for a household of not more than 2 members shall be $30 (adjusted for inflation).(B)FDPIR increaseNotwithstanding any other provision of law, subject to subsection (h), of the funds made available under paragraph (3), the Secretary shall use $7,000,000 (adjusted for inflation) for facility improvements and equipment upgrades associated with the food distribution program on Indian reservations under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)). (2)Limitations(A)In generalThe calculations under clauses (i) and (ii) of paragraph (1)(A) shall apply only if the value of the benefit or block grant described in the clause, as applicable, would be greater under that calculation than in the absence of this subsection.(B)Effective period of certain increaseAn increase under paragraph (1)(A)(iii) shall remain in effect until the date on which an amount equal to 8 percent of the value of the thrifty food plan for a household containing 1 member, rounded to the nearest whole dollar increment, is equal to not less than $30 (adjusted for inflation). (3)Funding(A)In generalOn the first day of the first month beginning after the date of publication of a monthly employment situation report in which an elevated unemployment period is determined to exist in accordance with subsection (b), out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary such amounts as are necessary to carry out paragraph (1).(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out paragraph (1) the funds transferred under subparagraph (A), without further appropriation.(f)Categorical eligibility under SNAPSection 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended by inserting after the third sentence the following: Each State agency shall administer the State option of categorical eligibility for the supplemental nutrition assistance program as described in clause (ii) or (iii) of section 273.2(j)(2) of title 7, Code of Federal Regulations (as in effect on the date of enactment of the Food for Families in Crisis Act of 2020)..(g)Administrative expenses(1)In generalFor the costs of State administrative expenses associated with carrying out this section and administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the Secretary shall, during an elevated unemployment period, make available $150,000,000 (adjusted for inflation), in accordance with paragraph (2).(2)AllocationThe funds made available under paragraph (1) shall be provided in the form of grants to State agencies as follows:(A)Seventy-five percent of the amounts made available shall be allocated to each State agency based on the proportion of households in the applicable State that participate in the supplemental nutrition assistance program, as—(i)reported to the Secretary for the most recent 12-month period for which data are available; and(ii)if applicable, adjusted by the Secretary, as of the date of enactment of this Act, for participation in a disaster program under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)).(B)Twenty-five percent of the amounts available shall be allocated to each State agency based on the increase in the number of households in the applicable State that participate in the supplemental nutrition assistance program, as—(i)reported to the Secretary for the most recent 12-month period for which data are available; and(ii)if applicable, adjusted by the Secretary, as of the date of enactment of this Act, for participation in a disaster program under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)). (h)FDPIR waiverAny activity carried out using funds provided by the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136; 134 Stat. 281) for the food distribution program on Indian reservations under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)) shall not be subject to the non-Federal share requirement described in paragraph (4)(A) of that section.(i)Requirements for SecretaryIn carrying out this section, the Secretary shall—(1)consider the benefit increases under subsection (e)(1) to be a mass change;(2)require a simple process by which States, the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands shall notify eligible individuals and households of the increase in benefits under that subsection;(3)consider section 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to apply to any errors in the implementation of this section, without regard to the 120-day limit described in that section;(4)disregard the additional amount of benefits that an eligible individual or household receives as a result of this section in determining the amount of overissuances under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022); and(5)establish the tolerance level for excluding small errors for purposes of section 16(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)) at $50.